Citation Nr: 0314456	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than July 18, 1997, 
for the award of special monthly compensation (SMC) for loss 
of use of a creative organ.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to October 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision issued in May 1998 by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, awarded SMC 
for loss of use of a creative organ effective from July 18, 
1997.  

The veteran testified at a personal hearing before a hearing 
officer and at a Board videoconference hearing before the 
undersigned Veterans Law Judge in Las Vegas, Nevada, in 
August 1999 and December 2000, respectively.  Copies of the 
transcripts are associated with the claims file.  At the 
videoconference hearing, the veteran withdrew his appeals 
with regard to all other pending issues except for the issue 
described above.  38 C.F.R. § 20.204 (2002).

In February 2001, the Board remanded the case to the RO to 
adjudicate the veteran's intertwined claim of clear and 
unmistakable error (CUE) in the rating actions of December 
1976 and May 1977 in failing to award SMC for loss of use of 
a creative organ.  In a May 2002 rating decision, the RO 
determined that CUE had not been made in those rating actions 
and no revision was warranted for failure to address the 
issue of SMC due to loss of use of a creative organ.  In 
compliance with the Board's remand, the RO notified the 
veteran of that decision and his appellate rights.  As the 
veteran did not file a notice of disagreement within one year 
of notification, the May 2002 rating decision became final.  
38 C.F.R. § 20.1103 (2002).  The case now is before the Board 
for further appellate consideration.


REMAND

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the appellant's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  A 
remand in this case is required to comply with the notice and 
duty to assist provisions contained in the VCAA.  VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue addressed in this 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  

The Board notes that the claims file is devoid of evidence 
reflecting that the appellant has been provided with specific 
information concerning the VCAA.  In particular, the RO has 
not notified the veteran of what evidence he needs to 
establish his earlier effective date claim nor indicated what 
evidence VA has obtained and/or plans to obtain.  The RO has 
not supplied the veteran with the revisions to the 
regulations due to the VCAA.  As such, the RO must provide 
the appellant with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time without compliance 
with the notice provisions of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for the above 
reasons, a remand to the RO is required.

Thus, in compliance with the VCAA, the Board finds that the 
case must be REMANDED to the RO for the following:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue listed on the title 
page of this remand.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




